AMENDED AND RESTATED ESCROW AGREEMENT


This Amended and Restated Escrow Agreement, dated as of May 20, 2008 (this
“Agreement”), is entered into by and among Wo Hing Li, (the “Seller”), Hudson
Bay Fund, LP, a Delaware limited partnership and Hudson Bay Overseas Fund,
Ltd., a company with limited liability organized under the laws of the Cayman
Islands (collectively, "Hudson" and together with the Seller sometimes referred
to collectively as the "Parties") and Tri-State Title & Escrow, LLC (the “Escrow
Agent”). The principal address of each party hereto is set forth on Exhibit A.


WITNESSETH:


WHEREAS, the Seller owns shares of Ordinary Stock, $0.001 par value per share
(the "Ordinary Stock"), of China Precision Steel, Inc., a Delaware corporation
(the "Company") and is the Chairman of the Board, Chief Executive Officer and
President of the Company.


WHEREAS, Hudson and Enable Growth Partners LP ("Enable") seek to purchase from
the Seller, and the Seller seeks to sell to Hudson and Enable, Three Million,
Five Hundred Twenty Four Thousand, Eight Hundred Ten (3,524,810) shares of
Ordinary Stock currently owned by the Seller (the "Initial Purchased Shares")
and an additional One Million (1,000,000) shares of Ordinary Stock currently
owned by the Seller (the "Additional Purchased Shares", and collectively with
the Initial Purchased Shares, the "Purchased Shares") in reliance upon available
exemptions from the registration requirements of the U.S. Securities Act of
1933, as amended (the “Act”) and pursuant to the Amended and Restated Stock
Purchase Agreement (the “Stock Purchase Agreement”) by and among the Seller,
Hudson and Enable, for an aggregate amount of $13,218,037.50 for the Initial
Purchased Shares and an aggregate amount of $6,700,000 for the Additional
Purchased Shares (each, a “Purchase Price”). Capitalized items, not defined
herein, shall have the same meanings as set forth in the Stock Purchase
Agreement; and


WHEREAS, upon each Closing pursuant to by Stock Purchase Agreement, Hudson and
Enable each desire to deposit with the Escrow Agent 10% of the applicable
Purchase Price (the “Escrowed Funds”) to be paid at such Closing, to be held in
escrow until written instructions are received by the Escrow Agent from Hudson,
at which time the Escrow Agent will disburse the Escrowed Funds in accordance
with such instructions (the “Escrow Release"); and


WHEREAS, pursuant to that certain existing Escrow Agreement, dated as of March
13, 2008 (the "Existing Escrow Agreement") entered into by and among the Parties
and the Escrow Agent, the Initial Purchased Shares (the "Escrow Shares") have
been deposited into escrow on the terms and conditions set forth in the Existing
Escrow Agreement; and


WHEREAS, the Parties have agreed to amend and restate the Existing Escrow
Agreement in its entirety to (a) provide for the release of the Escrow Shares
from the escrow created in Section 2 thereof in accordance with the terms and
conditions of the Existing Escrow Agreement and (b) include in the Escrowed
Funds to be deposited with the Escrow Agent 10% of the Purchase Price paid by
Hudson and Enable in connection with the purchase of the Additional Purchased
Shares simultaneously with the consummation of the purchase of the Additional
Purchased Shares, and


 
 

--------------------------------------------------------------------------------

 

WHEREAS, Escrow Agent is willing to hold the Escrowed Funds in escrow subject to
the terms and conditions of this Agreement.


NOW, THEREFORE, in consideration of the mutual promises herein contained and
intending to be legally bound, the parties hereby agree as follows:


1.  Appointment of Escrow Agent. The Seller and Hudson hereby appoint Escrow
Agent as escrow agent in accordance with the terms and conditions set forth
herein and the Escrow Agent hereby accepts such appointment.


2. [Intentionally Omitted.]


3.  Delivery of the Escrowed Funds. 


3.1  At each of the Initial Closing and the Additional Closing, Hudson will
deliver, and will request Enable to deliver, the Escrowed Funds to the Escrow
Agent’s account as follows:
Bank Name:
Cardinal Bank
Bank Address:
8270 Greensboro Dr., McLean, VA
Account Name:
Tri-State Title & Escrow, LLC
ABA Number:
056 008 849
Account Number:
5060024931

 
3.2 Escrowed Funds shall be forwarded to the Escrow Agent by check or by wire
transfer, together with the written account of the applicable Purchase Price in
the form attached hereto as Exhibit B (the “Purchase Price Information”), in
accordance with the following:


(a) Escrowed Funds to be deposited by check shall be made payable to “TRI-STATE
TITLE & ESCROW, LLC” and shall be delivered to the Escrow Agent at the address
set forth on Exhibit A hereto and shall be accompanied by the Purchase Price
Information. The Escrow Agent shall, upon receipt of the Purchase Price
Information, together with the Escrowed Funds, deposit the monies so received in
the Escrow Account.


(b) Escrowed Funds to be wired shall be wired to the account set forth in
Section 3.1 above and the Purchase Price Information shall be faxed or emailed
to the Escrow Agent in accordance with the information provided on Exhibit A.

 
2

--------------------------------------------------------------------------------

 

3.3 Any checks which are received by the Escrow Agent that are made payable to a
party other than the Escrow Agent shall be returned directly to the sender
together with any documents delivered therewith. Simultaneously with each
deposit, Hudson shall provide the Escrow Agent with the Purchase Price
Information, including the name, address and taxpayer identification number of
each Purchaser and the applicable Purchase Price. The Escrow Agent is not
obligated, and may refuse, to accept checks that are not accompanied by the
Purchase Price Information containing the requisite information.


3.4 In the event a wire transfer is received by the Escrow Agent and the Escrow
Agent has not received Purchase Price Information, the Escrow Agent shall notify
Hudson. If the Escrow Agent does not receive the Purchase Price Information from
Hudson prior to close of business on the fifth business day (days other than a
Saturday or Sunday or other day on which the Escrow Agent is not open for
business in the State of Virginia) after notifying Hudson of receipt of said
wire, the Escrow Agent shall return the funds to the sender.


4.  Release of Escrow Shares. On the date hereof, the Escrow Agent shall
immediately forward the Escrow Shares to the Company’s Transfer Agent for
reissuance to Hudson and/or Enable as set forth in column (3) to the Schedule of
Buyers of the Stock Purchase Agreement. As used in this Agreement, “Transfer
Agent” means Tri-State Title & Escrow, LLC, or such other entity hereafter
retained by the Company as its stock transfer agent as specified in a writing
from the Seller to the Escrow Agent and Hudson.


5.  Escrow Agent to Hold and Disburse Escrowed Funds. The Escrow Agent will hold
and disburse the Escrowed Funds received by it pursuant to the terms of this
Escrow Agreement, as follows:


5.1 Hudson may deliver written instructions to the Escrow Agent and the Seller
instructing the Escrow Agent to release some or all of the Escrowed Funds to
satisfy any payment obligations of the Seller to Hudson and/or Enable pursuant
to the Stock Purchase Agreement and/or the Registration Rights Agreement. Upon
receipt of written instructions from Hudson, in substantially the form of
Exhibit C hereto, the Escrow Agent shall release the Escrowed Funds as directed
in such instructions.


5.2 This Agreement shall terminate and be of no further force or effect as to
the Escrowed Funds at such time as all of the Escrowed Funds have been
disbursed.


5.3 In the event this Agreement, the Escrowed Funds or the Escrow Agent becomes
the subject of litigation, or if the Escrow Agent shall desire to do so for any
other reason, the Parties hereby authorize the Escrow Agent, at its option, to
deposit the Escrowed Funds with the clerk of the court in which the litigation
is pending, or a court of competent jurisdiction if no litigation is pending,
and thereupon the Escrow Agent shall be fully relieved and discharged of any
further responsibility with regard thereto. The Parties hereby also authorize
the Escrow Agent, if it is threatened with litigation or if the Escrow Agent
shall desire to do so for any other reason, to interplead all interested parties
in any court of competent jurisdiction and to deposit the Escrowed Funds with
the clerk of that court and thereupon the Escrow Agent shall be fully relieved
and discharged of any further responsibility hereunder to the parties from which
they were received.

 
3

--------------------------------------------------------------------------------

 

6.  Exculpation and Indemnification of Escrow Agent


6.1  The Escrow Agent shall have no duties or responsibilities other than those
expressly set forth herein. The Escrow Agent shall have no duty to enforce any
obligation of any person to make any payment or delivery, or to direct or cause
any payment or delivery to be made (other than payments or deliveries set forth
hereunder), or to enforce any obligation of any person to perform any other act.
The Escrow Agent shall be under no liability to the other parties hereto or
anyone else, by reason of any failure, on the part of any party hereto or any
maker, guarantor, endorser or other signatory of a document or any other person,
to perform such person’s obligations under any such document. Except for
amendments to this Escrow Agreement referenced below, and except for written
instructions given to the Escrow Agent by Hudson relating to the Escrowed Funds,
the Escrow Agent shall not be obligated to recognize any other agreement by the
Parties, notwithstanding that references hereto may be made herein and whether
or not it has knowledge thereof.


6.2 Absent gross negligence, willful misconduct, bad faith or fraud by the
Escrow Agent, the Escrow Agent shall not be liable to Parties or to anyone else
for any action taken or omitted by it, or any action suffered by it to be taken
or omitted, in good faith and acting upon any order, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by the
Escrow Agent), statement, instrument, report, or other paper or document (not
only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained), which is believed by the Escrow Agent to be genuine and to
be signed or presented by the proper person or persons. The Escrow Agent shall
not be bound by any of the terms thereof, unless evidenced by written notice
delivered to the Escrow Agent signed by the proper party or parties and, if the
duties or rights of the Escrow Agent are affected, unless it shall give its
prior written consent thereto.


6.3 Absent gross negligence, willful misconduct, bad faith or fraud by the
Escrow Agent, the Escrow Agent shall not be responsible for the sufficiency or
accuracy of the form, or of the execution, validity, value or genuineness of,
any document or property received, held or delivered to it hereunder, or of any
signature or endorsement thereon, or for any lack of endorsement thereon, or for
any description therein; nor shall the Escrow Agent be responsible or liable to
the Seller or to anyone else in any respect on account of the identity,
authority or rights, of the person executing or delivering or purporting to
execute or deliver any document or property or this Escrow Agreement. The Escrow
Agent shall have no responsibility with respect to the use or application of the
Escrowed Funds pursuant to the provisions hereof.


6.4 The Escrow Agent shall have the right to assume, in the absence of written
notice to the contrary from the proper person or persons, that a fact or an
event, by reason of which an action would or might be taken by the Escrow Agent,
does not exist or has not occurred, without incurring liability to the Seller or
to anyone else for any action taken or omitted to be taken or omitted, in good
faith and in the exercise of its own best judgment, in reliance upon such
assumption.

 
4

--------------------------------------------------------------------------------

 

6.5 To the extent that the Escrow Agent becomes liable for the payment of taxes,
including withholding taxes, in respect of income derived from the investment of
the Escrowed Funds, or any payment made hereunder, the Escrow Agent may pay such
taxes; and the Escrow Agent may withhold from any payment of the Escrowed Funds
such amount as the Escrow Agent estimates to be sufficient to provide for the
payment of such taxes not yet paid, and may use the sum withheld for that
purpose. The Escrow Agent shall be indemnified and held harmless against any
liability for taxes and for any penalties in respect of taxes, on such
investment income or payments in the manner provided in Section 6.6


6.6 The Escrow Agent will be indemnified and held harmless by the Seller from
and against all expenses, including all counsel fees and disbursements, or loss
suffered by the Escrow Agent in connection with any action, suit or proceedings
involving any claim, or in connection with any claim or demand, which in any
way, directly or indirectly, arises out of or relates to this Escrow Agreement,
the services of the Escrow Agent hereunder, except for claims relating to gross
negligence, willful misconduct, bad faith or fraud by Escrow Agent or breach of
this Escrow Agreement by the Escrow Agent, or the monies or other property held
by it hereunder. Promptly after the receipt by the Escrow Agent of notice of any
demand or claim or the commencement of any action, suit or proceeding, the
Escrow Agent shall, if a claim in respect thereof is to be made against the
Seller, notify it thereof in writing, but the failure by the Escrow Agent to
give such notice shall not relieve any such party from any liability which the
Seller may have to the Escrow Agent hereunder. Notwithstanding any obligation to
make payments and deliveries hereunder, the Escrow Agent may retain and hold for
such time as it deems necessary such amount of monies or property as it shall,
from time to time, in its sole discretion, seem sufficient to indemnify itself
for any such loss or expense and for any amounts due it under Section 9.


6.7 For purposes hereof, the term “expense or loss” shall include all amounts
paid or payable to satisfy any claim, demand or liability, or in settlement of
any claim, demand, action, suit or proceeding settled with the express written
consent of the Escrow Agent, and all costs and expenses, including, but not
limited to, counsel fees and disbursements, paid or incurred in investigating or
defending against any such claim, demand, action, suit or proceeding.


7.  Termination of Agreement and Resignation of Escrow Agent


7.1 This Escrow Agreement shall terminate upon disbursement of all of the
Escrowed Funds, provided that the rights of the Escrow Agent and the obligations
of the Seller under Section 6 shall survive the termination hereof.

 
5

--------------------------------------------------------------------------------

 

7.2 The Escrow Agent may resign at any time and be discharged from its duties as
Escrow Agent hereunder by giving the Seller at least five (5) business days
written notice thereof (the “Notice Period”). As soon as practicable after its
resignation, the Escrow Agent shall, if it receives a joint notice from the
Parties within the Notice Period, turn over to a successor escrow agent
appointed jointly by the Parties all Escrowed Funds (less such amount as the
Escrow Agent is entitled to retain pursuant to Section 9) upon presentation of
the document appointing the new escrow agent and its acceptance thereof. If no
new agent is so appointed within the Notice Period, the Escrow Agent shall
return the Escrowed Funds to the parties from which they were received without
interest or deduction.


8.  Form of Payments by Escrow Agent


8.1 Any payments of the Escrowed Funds by the Escrow Agent pursuant to the terms
of this Escrow Agreement shall be made by wire transfer unless directed to be
made by check by the Seller.


8.2  All amounts referred to herein are expressed in United States Dollars and
all payments by the Escrow Agent shall be made in such dollars.


9. Compensation. Escrow Agent shall be entitled to the following compensation
from the Seller:
 
9.1 Documentation Fee: The Seller has paid a documentation fee to the Escrow
Agent of $4,000.00 receipt of which is hereby acknowledged by Escrow Agent.


9.2 Closing Fee: The Seller shall pay a fee of $500 to the Escrow Agent at the
Escrow Release.


9.3 Interest : During the term of this Agreement, the Escrowed Funds shall be
invested in a money market deposit account, unless otherwise instructed in
writing by the Parties and shall be acceptable to the Escrow Agent. The Escrowed
Funds shall accrue interest (the “Accrued Interest”) at the available rate
obtained by the Escrow Agent with respect to the period during which such funds
are held in the Escrow Agent’s account set forth in Section 3.1 above. In
connection with an Escrow Release, the Seller shall be paid Accrued Interest
determined by multiplying the available rate obtained by the Escrow Agent by 0.5
per annum on the aggregate amount of Escrowed Funds in the Escrow Agent’s
account on the date of such Escrow Release; provided, that, the Escrowed Funds
will have been held by the Escrow Agent for at least one (1) day (the “Accrual
Period”). No Accrued Interest shall be paid to the Seller if the Escrowed Funds
have been held by the Escrow Agent for a period of time less than the Accrual
Period.


10. Notices. All notices, requests, demands, and other communications provided
herein shall be in writing, shall be delivered by hand or by first-class mail,
shall be deemed given when received and shall be addressed to parties hereto at
their respective addresses first set forth on Exhibit A hereto.

 
6

--------------------------------------------------------------------------------

 

11. Further Assurances. From time to time on and after the date hereof, the
Seller shall deliver or cause to be delivered to the Escrow Agent such further
documents and instruments and shall do and cause to be done such further acts as
the Escrow Agent shall reasonably request (it being understood that the Escrow
Agent shall have no obligation to make any such request) to carry out more
effectively the provisions and purposes of this Escrow Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.


12. Consent to Service of Process . The Seller hereby irrevocably consents to
the jurisdiction of the courts of the State of Virginia and of any Federal court
located in such state in connection with any action, suit or proceedings arising
out of or relating to this Escrow Agreement or any action taken or omitted
hereunder, and waives personal service of any summons, complaint or other
process and agrees that the service thereof may be made by certified or
registered mail directed to it at the address listed on Exhibit A hereto.


13. Miscellaneous


13.1 This Escrow Agreement shall be construed without regard to any presumption
or other rule requiring construction against the party causing such instrument
to be drafted. The terms “hereby,” “hereof,” “hereunder,” and any similar terms,
as used in this Escrow Agreement, refer to the Escrow Agreement in its entirety
and not only to the particular portion of this Escrow Agreement where the term
is used. The word “person” shall mean any natural person, partnership,
corporation, government and any other form of business of legal entity. All
words or terms used in this Escrow Agreement, regardless of the number or gender
in which they were used, shall be deemed to include any other number and any
other gender as the context may require. This Escrow Agreement shall not be
admissible in evidence to construe the provisions of any prior agreement.


13.2 This Escrow Agreement and the rights and obligations hereunder of the
Seller may not be assigned. This Escrow Agreement and the rights and obligations
hereunder of the Escrow Agent may be assigned by the Escrow Agent, with the
prior joint consent of the Parties. This Escrow Agreement shall be binding upon
and inure to the benefit of each party’s respective successors, heirs and
permitted assigns. No other person shall acquire or have any rights under or by
virtue of this Escrow Agreement. This Escrow Agreement may not be changed orally
or modified, amended or supplemented without an express written agreement
executed by the Escrow Agent, the Seller and Hudson. This Escrow Agreement is
intended to be for the sole benefit of the parties hereto and their respective
successors, heirs and permitted assigns, and none of the provisions of this
Escrow Agreement are intended to be, nor shall they be construed to be, for the
benefit of any third person. The Parties further hereby waive any right to a
trial by jury with respect to any lawsuit or judicial proceeding arising or
relating to this Agreement. All signatures of the parties to this Agreement may
be transmitted by facsimile, and such facsimile will, for all purposes, be
deemed to be the original signature of such party whose signature it reproduces,
and will be binding upon such party. A person who is not a party to this
Agreement shall have no right to enforce any term of this Agreement. 

 
7

--------------------------------------------------------------------------------

 

13.3 This Escrow Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of Virginia. The representations and
warranties contained in this Escrow Agreement shall survive the execution and
delivery hereof and any investigations made by any party. The headings in this
Escrow Agreement are for purposes of reference only and shall not limit or
otherwise affect any of the terms thereof.


13.4 If any provision of this Agreement is prohibited by law or otherwise
determined to be invalid or unenforceable by a court of competent jurisdiction,
the provision that would otherwise be prohibited, invalid or unenforceable shall
be deemed amended to apply to the broadest extent that it would be valid and
enforceable, and the invalidity or unenforceability of such provision shall not
affect the validity of the remaining provisions of this Agreement so long as
this Agreement as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).


14.  Execution of Counterparts This Escrow Agreement may be executed in a number
of counterparts, by facsimile, each of which shall be deemed to be an original
as of those whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Escrow Agreement shall become
binding when one or more of the counterparts hereof, individually or taken
together, are signed by all the parties.

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and delivered this Escrow
Agreement on the day and year first above written.


ESCROW AGENT:
 
TRI-STATE TITLE & ESCROW, LLC
   
By:
 
 
Name:
 
Title:
   
 
Wo Hing Li
 
HUDSON BAY FUND, LP
   
By:
 
 
Name:
 
Title:
   
HUDSON BAY OVERSEAS FUND, LTD.
   
By:
 
 
Name:
 
Title:


 
9

--------------------------------------------------------------------------------

 

EXHIBIT A  
PARTIES TO AGREEMENT


Tri-State Title & Escrow, LLC
360 Main Street
P.O. Box 391
Washington, VA 22747
(800) 984-2155 
Attention: Johnnie L. Zarecor


Telephone: (540) 675-2155
Fax:             (540) 675-2155
Email escrow@tristatetitle.net
 
Wo Hing Li
c/o China Precision Steel, Inc.
8th Floor, Teda Building
87 Wing Lok Street
Sheung Wan
Hong Kong, The People's Republic of China
Telephone: +852-2543-8223
Facsimile: +021-59940382


Hudson Bay Fund, LP
120 Broadway, 40th Floor
New York, New York 10271
Telephone: 212-571-1244
Facsimile: 212-571-1279
Attention: Yoav Roth


Hudson Bay Overseas Fund, Ltd.
120 Broadway, 40th Floor
New York, New York 10271
Telephone: 212-571-1244
Facsimile: 212-571-1279
Attention: Yoav Roth

 
10

--------------------------------------------------------------------------------

 

EXHIBIT B


PURCHASE PRICE INFORMATION


Name of Purchaser
 
   
Address of Purchaser
 
     
 
     
 
   
Purchase Price (US$)
 
   
Amount Submitted
 
Herewith (US$)
 
   
Taxpayer ID Number
 


 
11

--------------------------------------------------------------------------------

 

EXHIBIT C


DISBURSEMENT REQUEST


Pursuant to that certain Amended and Restated Escrow Agreement dated effective
as of May 20, 2008, among Wo Hing Li, (the “Seller”), Hudson Bay Fund, LP, a
Delaware limited partnership and Hudson Bay Overseas Fund, Ltd., a company with
limited liability organized under the laws of the Cayman Islands (collectively,
"Hudson") and Tri-State Title & Escrow, LLC (the “Escrow Agent”), Hudson hereby
requests disbursement of funds in the amount and manner described below from
account number 5060024931, styled Tri-State Title & Escrow, LLC Escrow Account.


Please disburse to:
 
   
Amount to disburse:
 
   
Form of distribution:
 
   
Payee:
 
Name:
 
Address:
 
City/State:
 
Zip:
 

 
Statement of event or condition which calls for this request for disbursement:
 
 

 
Date:
 



HUDSON BAY FUND, LP
   
By:
 
 
Name:
 
Title:
   
HUDSON BAY OVERSEAS FUND, LTD.
   
By:
 
 
Name:
 
Title:


 
12

--------------------------------------------------------------------------------

 
 